Citation Nr: 0300807	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  97-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cold injury 
residuals affecting the hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952, to include active duty service in Korea 
during the Korean conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  During the pendency of this 
appeal, the veteran appeared and testified at a personal 
hearing held at the RO before the undersigned Member of 
the Board, in October 2002.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no current medical evidence of cold injury 
residuals affecting the veteran's hands or feet.  


CONCLUSION OF LAW

Cold injury residuals affecting the hands and feet were 
not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 
3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

The Board finds that the correspondence sent to the 
veteran in August 1997, September 1999, January 2002, and 
March 2002, describing what VA would do to assist the 
veteran, the evidence the veteran needed to provide, and 
the evidence the VA had, and an October 1997 Statement of 
the Case as well as Supplemental Statements of the Case, 
dated in May 1999, June 2000, and October 2002, provided 
to both the veteran and his representative, provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice 
why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim 
was still deficient.  Cf. Quartuccio v. Principi, 16 Fed 
App. 183 (2002).  In addition, the veteran testified at a 
personal hearing held before the undersigned, in October 
2002.  No further assistance is necessary to comply with 
the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development 
of the pending claim.  

Factual Background

The veteran's Certificate of Separation from service shows 
that he served on active duty from January 1948 to January 
1952, in the Army as an infantryman.  His awards and 
decorations include the Japan Occupation medal, Combat 
Infantryman Badge, Purple Heart medal, and Korean Service 
medal.  Although his service medical records are on file, 
his service personnel records are unavailable and presumed 
destroyed in a fire that occurred in July 1973 at the 
National Personnel Records Center.  See generally Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  

The veteran, in numerous correspondence to VA, as well as 
in testimony presented at his personal hearing, 
essentially maintains that he currently has cold injury 
residuals affecting his hands and feet, which, he 
believes, were incurred during his combat experiences in 
Korea during the winter of 1950-1951.  

In the veteran's case, his service medical records do not 
reflect any complaints or symptomatology associated with 
cold injury.  The enlistment physical examination was 
negative for cold trauma to the hands or feet.  A December 
1951 outpatient evaluation of the veteran noted, in 
pertinent part, traumatic arthritis of the left knee 
following a shall fragment wound.  He was considered unfit 
for combat duty or exposure to cold.  The report does not 
reflect that he sustained a cold weather injury.  On 
service separation, his upper and lower extremities, as 
well as his feet, were noted at normal, with no history 
noted of any complaints or treatment for a cold injury.  
On the other hand, VA recognizes that the effects of a 
cold injury may not become apparent for many years.  See 
VA Adjudication Procedure Manual M21-1, Part VI, par. 
11.20.  

The veteran's VA examinations of May 1952, July 1959, July 
1983, and March 1990 contain no complaints, findings, or 
history of any cold injury or symptomatology associated 
therewith.  Further, none of his VA medical records for 
various periods between 1961 and 1990 reflect any 
residuals, or complaints thereof, associated with cold 
injury.  

In June 1997, the veteran underwent VA examination 
specifically to determine whether he currently had any 
residuals of cold injury.  The examiner found no evidence 
of frostbite, either in the hands or feet.  

A statement from a fellow serviceman, dated in March 1998, 
essentially relates the experiences he and the veteran, as 
a member of the same unit, underwent during their combat 
in Korea, to include cold endurance and lack of adequate 
cold-weather clothing.  

In October 1998, the veteran underwent cold injury 
protocol examination.  During the examination, the veteran 
related his cold weather experiences in Korea.  The 
examination report specifically notes that the veteran had 
no history of any amputation, tissue loss, Raynaud's 
phenomenon, or hyper hydrosis.  There was a history of 
numbness, but no history of chronic pain, like causalgia.  
There was a history of recurrent fungal infection, with 
nail growth disturbance, but there was no breakdown of 
frostbite scars.  There was no history of skin cancer, 
arthritis of the joints, stiffness with limitation of 
motion, or edema.  Other medical history noted that he had 
undergone coronary bypass surgery in 1993 and that he was 
a diabetic.  On examination, there was deformity and 
atrophy of the nails on the hands and toes.  There was no 
joint stiffness and no callus formations.  He did not 
complain of any pain on manipulation of the joints.  
Finger movements were satisfactory and grip strength was 
moderate, bilaterally, without any complaints.  Ankle 
pulses were palpable, as were the radial pulses in both 
wrists.  The skin felt warm, smooth and dry; the color was 
normal; there was no edema; no ulceration; temperature was 
normal; and there was no atrophy. There was no evidence of 
scars.  The physician's diagnosis was a history of 
frostbite of the hands and feet, with evidence of brittle 
and broken nails.  

The veteran's VA medical records for 1990 to June 2002 do 
not reflect any complaints, findings or symptomatology 
associated with cold injury.  

During his October 2002 Travel Board hearing held with the 
undersigned Board member, the veteran testified that while 
stationed in Korea, his unit went above the 38th parallel 
on later October 1950, and continued north until his unit 
was about 11 miles from the China border.  His outdoor 
clothing consisted of a field jacket, a sweater, gloves, a 
steel helmet and a fur-lined hat.  The replacement troops 
were better dressed for the cold.  He testified that the 
temperature dropped to 50 degrees below zero, and that 250 
soldiers were lost to cold weather injuries from October 
1950 to March 1951.  He related that he had diabetes and 
cardiovascular disease.  

An undated photograph was received in October 2002, 
reportedly showing the veteran and his fellow servicemen 
in Korea gathered around a campfire.  All are wearing 
cold-weather clothing.  Affidavits from the veteran's two 
daughters, one 37 and the other 44 years of age, were also 
received in October 2002.  Essentially these relate that, 
as long as either daughter could remember, their father 
had not had toenails, only bumpy unattractive looking 
formations where the toenails should have been.  


Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) the degree of the disability; and (5) the 
effective date of the disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation 
or by using applicable presumptions, if available.  See 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(specifically addressing claims based on ionizing 
radiation exposure).  

Direct service connection requires a finding that there is 
a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may 
be competently demonstrated by lay observation.  See 
Savage, 10 Vet. App. at 495.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  See 38 C.F.R. § 
3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id.  Again, 
whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

During his personal hearing, he presented testimony 
describing in great detail his experiences as an 
infantryman in Korea, both above and below the 38th 
parallel, during the winter of 1950-1951.  His accounts 
are not inconsistent with the circumstances, conditions 
and hardships of an infantryman under conditions as he 
described and are considered credible.  Also, even without 
the advantage of having his service personnel records to 
review, it is clear that he is a combat veteran, who 
received his combat decorations during his service in 
Korea during the Korean conflict.  

The law provides that, in the case of any veteran who 
engaged in combat with the enemy, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such 
injury or disease, if the evidence is consistent with the 
circumstances, conditions or hardships of such service, 
notwithstanding the fact that there is no official record 
of such incurrence or aggravation in such service and, to 
that end, shall resolve every reasonable doubt in favor of 
the veteran.  Service connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

In Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), the 
Federal Court determined that 38 U.S.C.A. § 1154(b) does 
not create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, but 
lightens the burden of a veteran who seeks benefits for an 
alleged service-connected disease or injury and who 
alleges that the disease or injury was incurred in, or 
aggravated by, combat service.  

Most importantly, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof 
of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim 
for service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau, 2 Vet. App. at 143-144.  Hence, 
before determining the presumption of service incurrence 
of a claimed disability under 38 U.S.C.A. §1154(b), there 
first must be competent medical evidence of the alleged 
disability.  

In this case, there is no medical evidence establishing 
that the veteran currently has any residuals of cold 
injury, as none was shown on multiple VA medical 
examinations or in any of his numerous VA medical 
treatment records, which span some fifty years.  The 
veteran has not alleged treatment outside the VA system 
for residuals of cold injury, nor has he submitted any 
medical evidence showing residuals of cold injury.  As for 
the VA examining physician's diagnosis rendered following 
medical evaluation in October 1998, which included a 
"history of frostbite," the examination report does not 
reflect any medical findings supporting a current 
diagnosis of residuals of cold injury.  Indeed, the report 
does not contain a definitive diagnosis of frostbite.  It 
appears the diagnosis "history of frostbite" was based on 
the veteran's own narrative.  Further, the Board notes 
that a medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis 
is not competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The record, as it now 
stands, contains no medical evidence that establishes the 
current presence of residuals of cold injury affecting the 
veteran's hands and feet.  Hence, in the absence of proof 
showing residuals of cold injury, there can be no valid 
claim for service connection.  See Brammer, 3 Vet. App. at 
225; Rabideau, 2 Vet. App. at 144.  

While the veteran sincerely believes that he currently has 
residuals of cold injury because of his military service 
in Korea during the winter of 1950-1951, the Board would 
like to emphasize that it is the province of trained 
health care professionals to enter conclusions that 
require medical opinion, such as the diagnosis of a 
disability or an opinion as to the etiology of that 
disability.  In this case, the veteran's evidentiary 
assertions regarding the relationship between any current 
physical findings and his service are found to be 
inherently incredible when viewed in the context of the 
total record.  While the veteran may be competent to offer 
evidence regarding symptoms, see Savage v. Gober, 10 Vet. 
App. 489 (1997), he is not competent to diagnose the 
presence of a current disability or to relate the presence 
of any current physical findings to any particular event 
or period of time; hence, his contentions in this regard 
have no probative value.  An appropriate medical expert 
must identify such a relationship, which involves a 
medical diagnosis (and nexus to service).  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 292, 294-95 (1991).  A claim must be supported 
by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Service connection for residuals of cold injury affecting 
the hands and feet is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

